DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James Huffman on 1/26/22.
In the claims please change to read:
Claim 1, Lines 18-19, please change “or closed position” to -- or sealed position --.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Chernyak (US 9,345,645) discloses a medication intelligent device communicably connected to a server (Col 39 Lines 21-24 software from a server) and suitable to use with a medical jar, which defines an accommodating space for at least one medicine (Abstract, Fig 1), and comprising: a cover (1 Operations Cap) detachably mounting the medical jar (3 of Fig 1 container); and an auxiliary medicine delivery device (49 of Fig 3 printed circuit board) disposed in the cover and including a main control chip (52 of Fig 3 microcontroller) and a the Operations Cap [1] governs passage of medication into and out of the container [3] and thus controls the filling and dispensing of any dose and unit of medication to or from said storage volume according to said pre-set regimen); wherein the main control chip is used to move the medicine delivery gate (Col 16 Lines 22-26 the distal Filling Door [11] and medial Filling Door [13] at each end of the Dose Checking tunnel [7]. Each Filling Door [11, 13] is both latchably controlled by the Operations Cap [1]; Col 27 Lines 11-12 the Operations Cap [1] controls the operation of the invention, with the microprocessor [52]) between a sealed position and an opened position relative to the cover (Col 16 Lines 28-31 filling Doors [11, 13] at each end of the Dose Checking Tunnel [7] enable a controlled, unit-at-a-time, check-and-count for anything being transferred into, or out of, the Storage Volume [5]), and the medicine delivery gate seals the accommodating space in the sealed position, and the medicine delivery gate opens the accommodating space in the opened position (Col 19 Lines 25-33 the invention sends the scheduled dose [81] into the Dose-Checking Tunnel…the medial Filling Door [13, 161] is opened and a first unit of the medication…is moved…from the Storage Volume [5] into the Dose-Checking Tunnel [7, 159] at its medial end and the medial Filling Door [13] closes).
Chernyak discloses the cover includes: a first cover portion detachably disposed 
Hamilton (US 2017/0281471) discloses a drug dispensing assembly for dispensing solid drug delivery vessels from a bottle includes a first layer having a vessel exit passage. A second layer is operatively connected to the first layer, and includes a vessel entry passage horizontally offset from the exit passage.
Hamilton discloses a first cover portion (10 of Fig 1) detachably disposed in the medical jar (see threading portions 40, 42 of Fig 1); and a second cover portion (96 of Fig 1 cap) detachably connected to the first cover portion ([0034] childproof lock pins 98 on the cap 96, and corresponding childproof lock members 99 on the first layer 14).
While Chernyak and Hamilton disclose medicine delivery devices attached to medical containers, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of a first cover portion detachably disposed in a medical jar comprising a main control chip and a medicine delivery gate electrically connected to the main control chip; and a second cover portion detachably connected to the first cover portion; wherein upon opening the second cover portion, the main control chip of the first cover portion moves the medicine delivery gate to the opened position or sealed position, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685